United States Court of Appeals
                      For the First Circuit


No. 09-1869

                      MAYNOR ALONSO LARIOS,

                             Petitioner,

                                    v.

                       ERIC H. HOLDER, JR.,
               Attorney General of the United States

                             Respondent.


                             ERRATA SHEET

     The opinion of this Court issued on June 21, 2010, is amended
as follows:

     On   page   2,   line    17,        change   "212(a)(6)(A)(I)"    to
"212(a)(6)(A)(i)".

     On   page  2,    line    18,    change       "1182(a)(6)(A)(I)"   to
"1182(a)(6)(A)(i)".